--------------------------------------------------------------------------------

Exhibit 10.3
 
GIGPEAK, INC.
2008 EQUITY INCENTIVE PLAN
(Amended and Restated on April 13, 2016)


Nonstatutory Stock Option



1. Grant of Option.



This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by GigPeak, Inc., a Delaware corporation (the “Company”), to you (the
"Participant") pursuant to the Company's 2008 Equity Incentive Plan (as from
time to time in effect, the "Plan"). Under this Stock Option, the Participant
may purchase, in whole or in part, on the terms herein provided, shares of
common stock of the Company (the "Shares") at a price which are not less than  
       the fair market value of the Shares on the date of grant of this Stock
Option..  The latest date on which this Stock Option, or any part thereof, may
be exercised ten years from the date of grant (the "Final Exercise Date"). The
Stock Option evidenced by this certificate is intended to         be, and is
hereby designated, a nonstatutory option, that is, an option that does not
qualify as an incentive stock option as defined in section 422 of the Internal
Revenue Code of 1986, as amended from time to time (the "Code"). Unless
otherwise defined in this Stock Option, the terms used in this Stock Option
shall have the meaning defined in the Plan.


This Stock Option is exercisable as per cumulative installments prior to the
final exercise date, as noted under the Grant Summary Table.


Notwithstanding the foregoing, upon termination of the Participant's Employment,
any portion of this Stock Option that is not then exercisable will promptly
expire and the remainder of this Stock Option will remain exercisable for three
months; provided, that any portion of this Stock Option held by the Participant
immediately prior to the Participant's death, to the extent then exercisable,
will remain exercisable for one year following the Participant's death; and
further provided, that in no event shall any portion of this Stock Option be
exercisable after the Final Exercise Date.



2. Exercise of Stock Option.



Each election to exercise this Stock Option shall be in writing in the form
attached hereto, signed by the Participant or the Participant's executor,
administrator, or legally appointed representative (in the event of the
Participant’s incapacity) or the person or persons to whom this Stock Option is
transferred by will or the applicable laws of descent and distribution
(collectively, the "Option Holder"), and received by the Company at its
principal office, accompanied by this certificate and payment in full as
provided in the Plan.  Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows: (i) by delivery of cash or
check acceptable to the Administrator; (ii) through a broker-assisted exercise
program acceptable to the Administrator; (iii) at the discretion of the
Administator on a case by case basis, by “cashless exercise” (as described in
question 9 of the “2008 Equity Incentive Plan – Plan Summary and Prospectus”);
or (iv) through any combination of the foregoing.  In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and   until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option.
 

--------------------------------------------------------------------------------

3. Restrictions on Transfer of Shares; Repurchase Rights.



(a)          Transfer Restrictions. If at the time this Stock Option is
exercised the Company or any of its shareholders is a party to any agreement
restricting the transfer of any outstanding shares of the Company’s common
stock, the Administrator may provide that this Stock Option may be exercised
only if the Shares so acquired are made subject to the transfer restrictions set
forth in that agreement (or if more than one such agreement is then in effect,
the agreement or agreements specified by the Administrator).


(b)          Repurchase Rights.  Each Share acquired upon exercise of this Stock
Option shall be subject to the provisions of this Section 4(b), and the
Participant, by exercising this Stock Option, agrees to take such actions then
or thereafter as the Administrator may from time to time require to effectuate
or facilitate the administration of this Section 3(b).


(i)          Upon termination of the Participant’s Employment for Cause (a
“Termination Event”) at any time, the Company shall have the right and option,
but not the obligation (the “repurchase right”), to purchase from the
Participant or such other person as then holds Shares acquired upon exercise of
this Stock Option, or any of them, any or all of the Shares acquired upon
exercise of this Stock Option. If the Company exercises the repurchase right it
shall pay the holder as the purchase price for any Share so purchased an amount
(the “Purchase Price”) equal to the lower of the fair market value   of such
Shares or the exercise price paid upon exercise of this Stock Option for such
Shares pursuant to Section 2 above.  For the purposes of this Section 3(b), the
“fair market value” of a Share on any date shall equal, for so long as the
common stock is quoted on an over-the-counter trading system, the average of the
last reported “bid” price on each day that the common stock trades for the 10
day period following the date of termination or, if the common stock is traded
on a national securities exchange or other national market, the average of the
closing sale price on such exchange or market for the 10 day period following
the date of termination.  For purposes of this section 3(b)(i), “Cause” shall
mean(i) the violation by the Participant of any reasonable rule or policy of the
Board of Directors or the Participant’s superiors or the chief executive officer
of the Company that results in damage to the Company or which, after notice to
do so, the Participant fails to correct within a reasonable time; (ii) any
willful misconduct or gross negligence by the Participant in the
responsibilities assigned to him or her; (iii) the Participant’s willful failure
to perform his or her job as required to meet the objectives of the Company;
(iv) any wrongful conduct of the Participant that has an adverse impact on the
Company or that constitutes a misappropriation of the assets of the Company; (v)
the Participant’s unauthorized disclosure of confidential information; or (vi)
the Participant’s performance of services for any other person that competes
with the Company while he or she is employed by or provides services to the
Company, without the written approval of the chief executive officer of the
Company; provided that if the Participant has an employment agreement with the
Company, “Cause” shall, in lieu of this definition, be defined as set forth in
the employment agreement.
 
2

--------------------------------------------------------------------------------

(ii)          The Company may exercise the repurchase right described in Section
3(b)(i) above as to any Share by giving the holder of the Share a written notice
of election to purchase at any time after the later of (A) the date of the
Termination Event, or (B) the date on which such Share is acquired upon exercise
of this Stock Option, but not later than the date which falls seven months after
the later of (A) and (B).  Any such notice of election shall specify the number
of Shares to be purchased and the Purchase Price for such Shares.  The closing
for the purchase by the Company of such Shares pursuant to the provisions of
this Section 3(b) will take place at the offices of the Company on the date
specified in such written notice, which date shall be a business day not later
than sixty (60) days after the date such notice is given.  At such closing, the
holder of the Share or Shares to be repurchased shall deliver such Shares, duly
endorsed for transfer, against payment in full (in cash or by certified or
official bank check) of the Purchase Price therefor. In the alternative, the
Company may, upon delivery of the purchase price to a nationally recognized
overnight delivery company, postage prepaid, addressed to the Participant’s
address on the books and records of the Company, cancel the Shares to be
purchased on the books and records of the Company without any further action by
the Participant.


(iii)          In the event that the Company chooses not to exercise its
repurchase right under this Section 3(b), the Shares subject to the repurchase
right shall thereafter cease to be subject thereto.


(iv)          In order to facilitate the repurchase by the Company of Shares
acquired upon exercise of this Stock Option, the stock certificates representing
the Shares shall, for so long as such Shares are subject to repurchase pursuant
to this Section 3(b), remain in the custody of the Company.



4. Withholding; Agreement to Provide Security.



If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).



5. Nontransferability of Stock Option.



This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant's lifetime only by the Participant (or in the event of the
Participant's incapacity, the person or persons legally appointed to act on the
Participant's behalf).
 

--------------------------------------------------------------------------------

6. Provisions of the Plan.



This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference.  A copy of the Plan as in effect on the date
of the grant of this Stock Option has been furnished to the Participant.  By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


GIGPEAK, INC.
 
3

--------------------------------------------------------------------------------

Notice of Incentive Stock Option of GigPeak, Inc.
   
Company Name
GigPeak, Inc.
   
Plan
GigPeak Inc 2008 EIP
   
Participant Id
     
Participant Name
     
Participant Address
     
Grant/Award Type
Nonstatutory Stock Option
   
Share Amount
     
Grant/Award Price
     
Grant/Award Date
     
Expiration Date
 



VESTING SCHEDULE


Vesting Date
No. of Shares
Percent

 
 

--------------------------------------------------------------------------------